     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 1 of 19 Page ID #:743



 1    Edwin F. McPherson – State Bar No. 106084
        emcpherson@mcpherson-llp.com
 2    Pierre B. Pine – State Bar No. 211299
        ppine@mcpherson-llp.com
 3    McPHERSON LLP
      1801 Century Park East
 4    24th Floor
      Los Angeles, CA 90067
 5    Tel:(310)553-8833
      Fax:(310)553-9233
 6
      Attorneys for Plaintiff ALAN U. SCHWARTZ, TRUSTEE OF THE TRUST UNDER
 7    ARTICLE THREE OF THE LAST WILL AND TESTAMENT OF TRUMAN CAPOTE
      DATED MAY 4, 1981
 8

 9                           UNITED STATES DISTRICT COURT
10                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12    ALAN U. SCHWARTZ, TRUSTEE OF      )         CASE NO.: 2:20-cv-11470-SB-JPR
      THE TRUST UNDER ARTICLE           )
13    THREE OF THE LAST WILL AND        )         Assigned To Hon. Stanley Blumenfeld,
      TESTAMENT OF TRUMAN CAPOTE        )         Jr.
14    DATED MAY 4, 1981,                )
                                        )
15                        Plaintiff,    )         FIRST AMENDED COMPLAINT
                                        )         FOR DECLARATORY RELIEF
16                 v.                   )
                                        )
17    PARAMOUNT PICTURES                )
      CORPORATION, a Delaware           )
18    corporation, inclusive,           )
                                        )
19                        Defendants.   )
      _________________________________ )
20

21

22

23          Plaintiff ALAN U. SCHWARTZ, TRUSTEE OF THE TRUMAN CAPOTE
24    LITERARY TRUST UNDER ARTICLE THREE OF THE LAST WILL AND
25    TESTAMENT OF TRUMAN CAPOTE DATED MAY 4, 1981 (hereinafter “Plaintiff”)
26    complains and alleges as follows:
27

28

                                          –1–
                                                                       First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 2 of 19 Page ID #:744



 1                                        INTRODUCTION
 2          1.     Plaintiff is the Trustee of a charitable trust, set up by Truman Capote.
 3    Capote is the author who conceived “Breakfast at Tiffany’s,” which ultimately became
 4    the iconic motion picture of the same name, which was produced by Paramount in 1961.
 5          2.     Any and all rights that Paramount owned in connection with “Breakfast at
 6    Tiffany’s” reverted to Capote’s Executor upon Capote’s death in 1984, and ultimately
 7    transferred to Plaintiff.
 8          3.     In 1991, Plaintiff and the Capote Estate entered into an agreement with
 9    Paramount, whereby Paramount optioned certain sequel and prequel rights, among
10    others, with respect to the film. The agreement provided that, if a motion picture was not
11    produced within a certain amount of time, the rights would revert back to Plaintiff.
12          4.     Paramount did not produce a motion picture within the stated time period,
13    and the rights have reverted back to Plaintiff. Paramount therefore has no rights with
14    respect to any of Capote’s Work other than to continue to exploit the original “Breakfast
15    at Tiffany’s” film.
16          5.     However, Paramount claims that no reversion occurred, that it had the right,
17    but not the obligation, to produce a film, and that it purchased this right for $300,000.00.
18    What is most inconceivable, however, is that Paramount claims that whether or not it had
19    an actual obligation to exploit Plaintiff’s valuable film rights depended exclusively on
20    the timing of its acquisition payment.
21

22                                             PARTIES
23          6.     Plaintiff is, and at all times herein mentioned was, an individual, residing in
24    the State of California, County of Los Angeles, and the Trustee of the Truman Capote
25    Literary Trust under Article Three of the Last Will and Testament of Truman Capote
26    Dated May 4, 1981 (hereinafter the “Trust”).
27    ///
28    ///
                                               –2–
                                                                               First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 3 of 19 Page ID #:745



 1          7.     Plaintiff is informed and believes and, based upon such information and
 2    belief, alleges that Defendant PARAMOUNT PICTURES CORPORATION (hereinafter
 3    “Paramount”) is, and at all times herein mentioned was, a corporation, organized and
 4    existing under the laws of the State of Delaware, and is, and at all times herein
 5    mentioned was, doing business in the State of California, County of Los Angeles.
 6          8.     Plaintiff is informed and believes and, based on such information and belief,
 7    alleges that Defendants, and each of them, are, and at all times herein mentioned were,
 8    the alter egos, agents, employees, partners, joint-venturers, co-conspirators, owners,
 9    principals, and employers of the remaining Defendants, and each of them, and are, and at
10    all times herein mentioned were, acting within the course and scope of that agency,
11    employment, partnership, conspiracy, ownership, or joint-venture. Plaintiff is further
12    informed and believes and, based upon such information and belief, alleges that the acts
13    and conduct herein alleged of each such Defendant were known to, authorized by, and/or
14    ratified by the other Defendants, and each of them.
15

16                                    SUMMARY OF FACTS
17    Truman Capote
18          9.     Truman Capote (hereinafter “Capote”) was an American novelist, short
19    story writer, playwright, screenwriter, and actor. He began writing short stories when he
20    was approximately eight years old. His early stories were published in both literary
21    quarterlies and well-known popular magazines. Several of his short stories, novels, and
22    plays have been praised as literary classics, including In Cold Blood.
23          10.    His works have been adapted into more than twenty films and television
24    dramas. He was awarded numerous awards for his work, including two Edgar Awards
25    from the Mystery Writers of America, an Emmy Award for Best Screenplay, and was
26    nominated for a Writer’s Guild Award for Best Written American Drama, as well as a
27    Golden Globe for Best Acting Debut in a Motion Picture.
28    ///
                                               –3–
                                                                               First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 4 of 19 Page ID #:746



 1    The Trust
 2          11.    The Trust is a charitable trust, established in 1994 by Capote’s will. In
 3    cooperation with the Iowa Writers Workshop at the University of Iowa, the Trust awards
 4    the annual Truman Capote Award for Literary Criticism in Memory of Newton Arvin.
 5    The award commemorates not only Capote but also his friend Newton Arvin, the Smith
 6    College professor and critic, who lost his job after his homosexuality was publicly
 7    exposed. The award is said to be the largest annual cash prize for literary criticism in the
 8    English language.
 9          12.    The Trust also awards graduate level fellowships at universities such as
10    Cornell University, the University of Iowa, the University of Alabama, and the
11    University of North Carolina. It also funds undergraduate level scholarship programs to
12    promote creative writing programs through various universities and colleges. The
13    Trust’s educational grantees include: Appalachian State University, University of
14    Alabama, Brooklyn College, California Institute of the Arts, Cornell University, Institute
15    of American Indian Arts, University of Iowa Writers’ Workshop, University of Montana,
16    Rutgers University – Newark, Xavier University of Louisiana, and Yale Law School
17

18    History of Capote’s Work
19          13.    In or about 1958, Capote wrote a novella entitled “Breakfast at Tiffany’s”
20    (hereinafter the “Work”), which was originally published in Esquire Magazine on
21    October 16, 1958. The Work’s prose style has been praised effusively, and reportedly
22    prompted Norman Mailer to refer to Capote as “the most perfect writer of [his]
23    generation.” Mailer has stated that he “would not have changed two words in ‘Breakfast
24    at Tiffany’s.’” Capote’s original typed manuscript was sold at auction in 2013 for
25    $306,000.00.
26          14.    Shortly after its first publication in Esquire, the Work was published by
27    Random House in a collection with three other Capote stories, and received glowing
28    reviews. The collection has been reprinted several times.
                                               –4–
                                                                               First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 5 of 19 Page ID #:747



 1            15.   The Work was registered with the U.S. Copyright Office in Capote’s name
 2    on October 14, 1958, under entry No. A:358806.
 3            16.   There have been two adaptations of Capote’s Work into stage plays, both
 4    directed by Sean Mathias. The first production was presented in 2009 at the Theatre
 5    Royal Haymarket in London, starring Anna Friel and Joseph Cross. The second version
 6    was presented on Broadway in 2013, at the Cort Theatre, starring Emilia Clarke, Cory
 7    Michael Smith, George Wendt. This version was also produced in the U.K. in 2016,
 8    called “a play with music,” and ran at the Theatre Royal Haymarket in the West End
 9    from June to September, 2016.
10

11    1958 Motion Picture Rights Agreement With Paramount
12            17.   On December 9, 1958, Capote entered into an agreement with Paramount
13    (the “1958 Agreement”), whereby Capote granted to Paramount the right to create a
14    motion picture as a derivative work of Capote’s Work. The agreement provided the
15    following:
16                  The Author [Capote] hereby conveys, grants and assigns to
17                  [Paramount] all the motion picture rights, forever and
18                  throughout the world, in and to and in connection with [the
19                  Work] . . . .
20            18.   Pursuant to the 1958 Agreement, Paramount produced a motion picture
21    entitled “Breakfast at Tiffany’s,” starring Audrey Hepburn and George Peppard
22    (hereinafter the “Original Picture”), which was based upon, and derived from, Capote’s
23    Work.
24            19.   The Original Picture was critically acclaimed, and won two Academy
25    Awards, one for Best Original Score and one for Best Original Song for “Moon River.”
26    The film was also nominated for three other Academy Awards: Best Actress for Audrey
27    Hepburn, Best Adapted Screenplay, and Best Art Direction. In 2012, the film was
28    deemed “culturally, historically, or aesthetically significant” by the U.S. Library of
                                               –5–
                                                                               First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 6 of 19 Page ID #:748



 1    Congress, and was selected for preservation in the National Film Registry.
 2

 3    Capote’s Death and Succession of Renewal Rights
 4          20.    Capote died on August 25, 1984. Pursuant to the Copyright Act of 1909, an
 5    author had the exclusive copyright in and to his/her copyrighted work for a 28-year term.
 6    Thereafter, if the author was alive during the initial renewal term, the author had the
 7    right to renew his or her exclusive copyright for an additional 28 years. (See §24 of the
 8    1909 Act). Pursuant to the 1909 Act, the statutory succession worked as follows:
 9                 (a)    If the author/owner of the copyright dies in the initial term of the
10    work, then the spouse and/or children become the statutory successor class, with the sole
11    right to renew said copyright.
12                 (b)    If the author/owner dies in the initial term of the copyright, childless,
13    unwed, but testate, and the right to renew the copyright passes to the “Author’s
14    Executors,” not in the executors’ own right but as a fiduciary for the testamentary
15    devisees of said copyrighted work.
16                 (c)    If the author/owner dies in the initial term of the copyrighted work,
17    childless, unwed and intestate, the right to renew belongs to the author’s “Next of Kin”
18    under the appropriate state law of intestate succession. (See §24 of the 1909 Act).
19          21.    Because Capote died testate in the initial term of the copyright period
20    (1958-1986), without wife or children, the renewal term under the copyright statute
21    passed to the Executor of his estate, as the fiduciary of the Trust established pursuant to
22    Capote’s will. After Capote’s death, the copyright in the Work was therefore renewed
23    by, and in the name of, Alan U. Schwartz, as Executor of the Estate of Truman Capote,
24    on April 18, 1986, under entry No. RE: 291-743.
25          22.    By an Assignment of Copyright dated July 1, 1990, Alan U. Schwartz, as
26    Executor of the Estate of Truman Capote, assigned to the Trustee of the Trust under
27    Article Three of the Last Will and Testament of Truman Capote dated May 4, 1981, in
28    trust, all right, title, and interest to all of Capote’s literary works, including the Work,
                                                –6–
                                                                                  First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 7 of 19 Page ID #:749



 1    including “(1) all copyrights in the United States of America and all copyrights and
 2    proprietary rights therein in all other countries throughout the world; and (2) all causes
 3    of action for infringement of copyright and of other rights of whatever nature, vested or
 4    contingent, past, present and future, in and to said literary works and all of the proceeds
 5    from the foregoing, accrued and unpaid and thereafter accruing.”
 6           23.    Although Capote, pursuant to the 1958 Agreement, had granted film rights
 7    in and to the Work to Paramount, including renewal rights, and although it was not
 8    explicitly set forth in the assignment documents, the grant of a U.S. copyright pursuant
 9    to statute was contingent on Capote being alive for the renewal term of his copyright
10    period. Because the grant was only a grant of an expectancy interest, and Capote did not
11    receive the expectancy interest, the grant of the U.S. copyright (renewal period) to
12    Paramount had no force or effect.
13           24.    Similarly, Capote’s grant to Paramount of the right to make and distribute
14    future productions and to continue distribution of the Original Picture during the renewal
15    term of the copyright was also deemed to have lapsed. To be sure, on April 24, 1990, the
16    Supreme Court of the United States decided the case of Stewart v. Abend, 495 U.S. 207
17    (1990), which held that: “if the author [of a story upon which a motion picture or other
18    derivative work is based] dies before the renewal period, then the assignee may continue
19    to use the original work only if the author’s successor transfers the renewal rights to
20    the assignee . . . .”
21           25.    In fact, according to Stewart, Paramount’s continued distribution or other
22    exploitation of the Original Picture during the renewal term would constitute an
23    infringement of Capote’s copyright. “In this case, the grant of rights in the pre-existing
24    work lapsed and, therefore, the derivative work owner’s rights to use those portions of
25    the pre-existing work incorporated into the derivative work expired. Thus, continued use
26    would be infringing . . . . To say otherwise is to say that the derivative work nullifies the
27    ‘force’ of the copyright in the ‘matter employed.’” (Stewart, at 236). “So long as the
28    pre-existing work remains out of the public domain, its use is infringing if one who
                                               –7–
                                                                                First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 8 of 19 Page ID #:750



 1    employs the work does not have a valid license or assignment for use of the pre-existing
 2    work.” (Stewart, at 223). The same goes for the production of any sequels, prequels, or
 3    remakes thereof.
 4          26.    The Trust, as Capote’s heir, therefore also had its own exclusive right to
 5    produce such sequels, prequels, and remakes, or to assign those rights to third parties,
 6    and to prevent the exploitation of the Original Picture, irrespective of the express terms
 7    of the 1958 Agreement. “The renewal provisions [of the Copyright Act] were intended
 8    to give the author a second chance to obtain fair remuneration for his creative efforts and
 9    to provide the author’s family a ‘new estate’ if the author died before the renewal period
10    arrived. An author holds a bundle of exclusive rights in the copyrighted work, among
11    them the right to copy and the right to incorporate the work in derivative works.”
12    (Stewart, at 220).
13          27.    Plaintiff therefore regained exclusive ownership and control over very
14    valuable intellectual property, particularly considering the success and fame of Capote’s
15    original “Breakfast at Tiffany’s” story and the Original Picture. As a result of the
16    Stewart decision, Paramount, on the other hand, had lost all ownership rights in very
17    valuable intellectual property.
18          28.    Paramount was therefore faced with the devastating prospect of forever
19    losing its right to exploit the Original Picture, forever being precluded from making a
20    sequel, prequel, or remake thereof, and forever being precluded from exploiting any
21    television or other rights in connection with Capote’s Work.
22          29.    Desperate to re-obtain the rights to distribute the Original Picture,
23    Paramount initially took the position that Plaintiff was legally obligated to negotiate a
24    “new deal.” However, Plaintiff pointed out that the Stewart decision quite clearly did
25    away with any such argument. “But nothing in the copyright statutes would prevent an
26    author from hoarding all of his works during the term of the copyright. In fact, this
27    Court has held that a copyright owner has the capacity arbitrarily to refuse to license
28    one who seeks to exploit the work.” (Stewart, at 229) (emphasis added).
                                               –8–
                                                                                First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 9 of 19 Page ID #:751



 1          30.    Plaintiff was therefore well within his rights to refuse to allow Paramount to
 2    further distribute the derivative Original Picture, to refuse to even negotiate with
 3    Paramount for such rights or sequel, etc. rights, and to sue Paramount for copyright
 4    infringement for any continued exploitation of the Original Picture or anything else that
 5    was derivative of Capote’s Work.
 6          31.    Notwithstanding Plaintiff’s superior bargaining position in this regard,
 7    Plaintiff, for the sake of the property, did agree to negotiate with Paramount concerning
 8    certain rights, because it was extremely important to Plaintiff – and in fact was Plaintiff’s
 9    primary concern – that this very valuable property be exploited properly, and actually
10    produced and distributed. Plaintiff was not interested, at any time, in having the rights
11    tied up for an indefinite period of time with no movement on production, irrespective of
12    who had those rights, and irrespective of how much money he received for those rights.
13          32.    Plaintiff was willing to negotiate a new agreement that would grant
14    Paramount the continuing right to distribute the Original Picture, and to grant an option
15    to Paramount to allow it to produce future films based upon Capote’s Work. However, it
16    was essential that such grant of future rights would be conditional upon Paramount’s
17    actually producing at least one motion picture by a date certain.
18          33.    By 1990-1991, the value of the future production rights of Capote’s Work
19    had greatly increased since 1957, due to the successful and iconic Original Picture, and
20    the ongoing success of the “Breakfast at Tiffany’s” story. Therefore, in 1990-1991,
21    Plaintiff was not willing to return to the conditions set in the original 1957 Agreement
22    between Paramount and Capote, in which the future production rights had been granted
23    without any corresponding obligation of Paramount to actually produce any motion
24    picture based on the Work (other than the Original Picture).
25

26    Negotiations Leading Up To 1991 Agreement
27          34.    Paramount nevertheless took the position during those early negotiations
28    that Plaintiff was improperly making “excessive financial demands,” and was
                                               –9–
                                                                                First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 10 of 19 Page ID #:752



 1     “suppressing further exploitation of the film.” However, Plaintiff pointed out that that
 2     very argument had been dealt with squarely in the Stewart decision, in which the
 3     Supreme Court determined that the author or successor may suppress distribution of an
 4     existing work and make whatever demands that it wishes. “Others may make demands .
 5     . . which are so exorbitant that a negotiated economic accommodation will be
 6     impossible . . . . These arguments are better addressed by Congress than the courts . . .
 7     . Presumably, respondent is asking for a share in the proceeds because he wants to
 8     profit from the distribution of the work, not because he seeks suppression of it . . . .
 9     The limited monopoly granted to the artists is intended to provide the necessary
10     bargaining capital to garner a fair price for the value of the works passing into public
11     use.” (Stewart, at 228-29) (emphasis added).
12           35.    Prior to entering into an agreement with Plaintiff in 1991, Paramount made
13     it very clear that it intended to commence production of a remake of the Original Picture
14     soon after the agreement was signed. In fact, on or about March 19, 1991, less than five
15     months prior to entering into the 1991 Agreement, Paramount entered into a separate
16     agreement with Robert Evans to produce the remake. When that agreement was
17     superseded and incorporated into an overall producing deal with Paramount in July of
18     1991, Paramount even notified Schwartz of the same by letter dated July 8, 1991.
19           36.    Robert Evans, at the time, was an “A-List” producer, having personally
20     produced “Chinatown,” “Marathon Man,” “Black Sunday,” “Urban Cowboy,” “The
21     Cotton Club,” and “The Two Jakes.” In addition, as the (previous) head of production at
22     Paramount, Evans had also overseen “Barefoot in the Park,” “The Odd Couple,” “The
23     Detective,” “Rosemary’s Baby,” “True Grit,” “The Confession,” “Love Story,” “Plaza
24     Suite,” “Harold and Maude,” “The Godfather,” “Serpico,” “Save the Tiger,” “The Great
25     Gatsby,” and “The Conversation.” As a studio executive, he also oversaw “The
26     Godfather Part II.”
27           37.    Plaintiff therefore understood that Paramount would produce the motion
28     picture relatively quickly after signing, and certainly never intended to allow Paramount
                                               – 10 –
                                                                                First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 11 of 19 Page ID #:753



 1     to have an open-ended perpetual right to produce a remake or sequel without actually
 2     producing that motion picture.
 3           38.    Both parties were to benefit substantially from the actual production of a
 4     new motion picture, and Plaintiff certainly would not have agreed to allow Paramount to
 5     sit on remake rights, while not producing the picture. Moreover, Plaintiff certainly
 6     would not have done so for the mere $300,000.00 that Paramount ultimately paid,
 7     especially when Capote’s original typed manuscript of the novella alone, years later,
 8     would be sold for more money.
 9           39.    During the negotiations, Plaintiff’s representative indicated that the
10     purchase price for the rights should be “made upon the earliest of (i) exercise of the
11     option, (ii) making a star pay-or-play or (iii) commencement of principal photography,”
12     making Plaintiff’s understanding clear that the production of the remake was imminent,
13     and that Paramount might be signing a star actor or starting filming before it even
14     excercised the option to produce the picture.
15           40.    Later in the negotiations, Paramount indicated that it did not want to “tie
16     rights payments to the vagaries of star deals,” and therefore would agree to “pay the
17     purchase price on the earlier of the option exercise or commencement of principal
18     photography of [the remake],” thus confirming its own intent imminently to commence
19     production of the remake.
20           41.    Plaintiff and Paramount also discussed the concept of Plaintiff’s entering
21     into an agreement with a third party to produce a motion picture. Paramount
22     demonstrated its acknowledgment that anyone tying up the rights to produce a motion
23     picture indefinitely, without actually producing the picture, was antithetical to the intent
24     of the parties, by stating the following: “The suggestion that [Plaintiff] could tie-up the
25     rights in perpetuity by entering into an agreement with some third party is plainly
26     contrary to the intent of the negotiations.”
27           42.    Very clearly, neither party wanted there to be any tie-up in rights that would
28     allow either party to sit on those rights and refrain from producing the picture.
                                               – 11 –
                                                                                 First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 12 of 19 Page ID #:754



 1     1991 Agreement Between Estate, Trust, and Paramount
 2           43.    On or about August 13, 1991, the Capote Estate and Plaintiff entered into an
 3     “Option Agreement, Assignment of Copyright and Settlement Agreement” (hereinafter
 4     the “1991 Agreement”) with Paramount. In the Agreement, Paramount acknowledged,
 5     among other things, that Paramount desired to distribute the Original Picture throughout
 6     the world and to obtain from Plaintiff “certain rights to produce future productions based
 7     upon the Work” in the renewal term of the copyright of the Work.
 8           44.    In accordance with the 1991 Agreement, in the event that Paramount
 9     produced a motion picture based upon Capote’s Work, Plaintiff was to receive 3% of the
10     Adjusted Gross Receipts from the picture, after initial cash breakeven, thus giving
11     Plaintiff added incentive to make certain that the motion picture was produced.
12           45.    The Agreement provided that there was to be an Initial Option Period (for
13     sequel, prequel, and prequel rights) from August 14, 1991 through February 14, 1993,
14     for which Paramount was to pay $100,000.00. In that regard, Paramount paid Plaintiff
15     $100,000.00 upon execution of the 1991 Agreement.
16           46.    There was also to be a Second Option Period (for sequel, prequel, and
17     remake rights) from August 14, 1993 through August 14, 1994, for which Paramount
18     was to pay an additional $75,000.00. In that regard, Paramount paid Plaintiff $75,000.00
19     on February 8, 1993.
20           47.    After the Second Option Period expired, there was to be a six-year
21     reversionary period (from August 14, 1994 through August 14, 2000), whereby all rights
22     (other than the continuing right to exploit the Original Picture) reverted to Plaintiff. In
23     yet another example of how important it was to the parties to actually get a motion
24     picture produced, Plaintiff had six years, not to hold rights or to exercise any option, but
25     to actually commence production of a motion picture.
26           48.    During the Initial Option Period and the Second Option Period, the “Made
27     for TV Series rights” were to be “frozen,” as between Plaintiff and Paramount until
28     Plaintiff’s “Reversionary Period” ( III.B.). In the event that Paramount exercised one of
                                                – 12 –
                                                                                 First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 13 of 19 Page ID #:755



 1     those options, “the Made for TV Series rights shall remain frozen as set forth in
 2     Paragraph III.B. above,” (meaning that such rights were to be frozen until Plaintiff’s
 3     Reversionary Period, which commenced on August 14, 1994, and Paramount had a right
 4     of first negotiation and matching rights thereafter.
 5            49.       In the event that Plaintiff did not commence production of the motion
 6     picture during that time, Paramount was to receive an additional three-year option, from
 7     August 14, 2000 through August 14, 2003, “to produce further Motion Pictures based
 8     upon the Work . . . .” This period was referred to as the “Additional Option Period.”
 9            50.       Consistent with both parties’ intent to get the motion picture produced and
10     not tie up Plaintiff’s valuable rights in the Work in perpetuity, the 1991 Agreement
11     provided that, after paying the Acquisition Price of $300,000.00 at any time for the rights
12     that were optioned, if Paramount did not produce a motion picture by the end of the
13     Additional Option Period (August 14, 2003), then all rights regarding Capote’s Work,
14     other than Paramount’s “continuing and perpetual distribution rights to the Original
15     Picture,” would revert to Plaintiff. The rights that were subject to reversion included,
16     among other rights, sequel rights, prequel rights, remake rights, and made for television
17     series rights.
18            51.       Paramount paid the Acquisition Price of $300,000.00 on August 8, 1994.
19            52.       The August 14, 2003 reversion to Plaintiff was never conditioned on when
20     Paramount paid the acquisition price of $300,000.00 to Plaintiff. In fact, it was the
21     production of the motion picture that was Plaintiff’s primary concern; not when
22     Paramount decided to write the check.
23            53.       To be sure, there was nothing in the 1991 Agreement that expressed or
24     implied that Paramount would have to pay more for an acquisition fee if it paid Plaintiff
25     in 1994 (in which case, according to Paramount, it would possess the sequel, prequel,
26     and remake rights subject to no reversion if the motion picture were not produced by
27     August 14, 2003) than if it paid Plaintiff in 2003 (in which case, according to Paramount,
28     there would be a reversion to Plaintiff if the motion picture were not produced by August
                                                  – 13 –
                                                                                  First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 14 of 19 Page ID #:756



 1     14, 2003), thus being of substantially less value.
 2           54.    If Paramount had even hinted that it would take the position in the future
 3     that paying the acquisition fee in 1994, rather than in 2003, would have such a
 4     catastrophic legal significance, i.e., that Paramount would have the perpetual right, but
 5     no obligation, to produce a motion picture, Plaintiff quite clearly would never have
 6     entered into the 1991 Agreement.
 7           55.    Paramount failed to produce a motion picture by August 14, 2003. As such,
 8     any and all rights that Paramount owned in connection with Capote’s Work, except for
 9     the right to continue to exploit the Original Picture, automatically reverted to Plaintiff on
10     that date.
11

12     Knowledge of the Parties After the 1991 Agreement
13           56.    Plaintiff and Paramount both understood that such rights reverted to
14     Plaintiff on August 14, 2003. For example, in 2004, Plaintiff and Paramount discussed
15     Paramount’s possible investment in a Broadway or West End production of a musical
16     based on the Work that the Estate had licensed because “it would also be beneficial to
17     the continued revenues of the original motion picture to have Paramount work closely
18     with the Trust and with any commercial producer in exploiting the rights to the musical
19     version of “Breakfast at Tiffany’s.” There was no discussion of Paramount’s potential
20     investment being beneficial to any other rights in the Work, because all such rights had
21     reverted to Plaintiff some nine months previously.
22

23     Paramount’s Interference With Plaintiff’s Third Party Negotiations
24           57.    In or about January of 2020, Plaintiff (through his agent), opened
25     discussions with several (ultimately numbering ten) producers concerning the production
26     of a limited television series based on Capote’s Work. All seemed to agree that a
27     television series was the best and most strategic vehicle for a “Breakfast at Tiffany’s”
28     project.
                                                – 14 –
                                                                                 First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 15 of 19 Page ID #:757



 1           58.    Plaintiff, for many reasons, believed that it would be most appropriate to
 2     secure a female producer to produce what would basically be the story of “Breakfast at
 3     Tiffany’s” character, Holly Golightly.
 4           59.    Plaintiff received numerous bids for the project that were exceptional and
 5     acceptable, with hundreds of thousands of dollars offered for up front payments, with
 6     significant seven-figure back-end payments.
 7           60.    Three or four weeks into the bidding/negotiations, executives from
 8     Paramount contacted Plaintiff’s agent, requesting information about the discussions.
 9     Plaintiff’s agent advised them that he had been shopping the series, and that there were a
10     number of parties that were very interested in producing the project.
11           61.    Paramount’s executives then advised Plaintiff’s agent that there was a
12     problem with the rights. They indicated that Paramount (after 26 years) had done a
13     “deep dive” into the rights, and determined that Paramount and Plaintiff shared in the
14     television series rights. They then demanded that Plaintiff cease and desist from
15     engaging in any further discussions with any third parties.
16           62.    While Plaintiff did, in fact, accede to the demands of Paramount, he made
17     his position clear to Paramount that the Trust, and not Paramount, exclusively owned and
18     controlled all such television series rights. Attorneys for Plaintiff exchanged letters with
19     Paramount’s business affairs attorneys in that regard, with neither side backing down
20     from its/his respective positions.
21

22     Paramount’s Bad Faith Negotiations Re TV Deal
23           63.    At one point during those exchanges, Paramount’s representatives advised
24     Plaintiff that they saw a “business solution” to the rights problem. When Plaintiff
25     expressed a willingness to consider such a solution, Paramount asked Plaintiff’s
26     representatives for their highest bids, to which Plaintiff’s representatives responded with
27     their two highest bids. Paramount responded with a bid of its own, which was well
28     within the range of the Plaintiff’s highest bids.
                                                – 15 –
                                                                                First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 16 of 19 Page ID #:758



 1           64.    Plaintiff and Paramount then commenced negotiations for a television
 2     co-production agreement for a made for television series, and continued the negotiations
 3     over a period of approximately two months.
 4           65.    During the entire negotiation process, Paramount continued to maintain that
 5     it owned the feature rights to Capote’s Work, and insisted that Plaintiff acknowledge that
 6     in the television deal. Plaintiff maintained throughout the process that the Trust clearly
 7     owned the feature rights because Paramount did not produce the motion picture before
 8     August 14, 2003, and in fact never produced the picture.
 9           66.    Ultimately, Paramount “agreed to disagree” on the issue, and agreed to a
10     provision in the television agreement that simply stated that the feature rights to Capote’s
11     Work were “in dispute” (and would remain in dispute).
12           67.    Once that drafting issue was settled, the parties virtually concluded the
13     financial and other terms of the television agreement, leaving only one or two deal points
14     remaining, with the final conclusion of the agreement imminent.
15           68.    However, in or about May of 2020, these negotiations came to a screeching
16     halt when Plaintiff’s agent was contacted by two Paramount business affairs attorneys,
17     who advised him that the project had come to the attention of the Paramount features
18     division, which decided that it “wanted the project.”
19           69.    The Features division and the Television division had made their respective
20     pitches to the Chairman of Paramount, Jim Gianopulos, and he ultimately chose the
21     feature project over the television project, notwithstanding the months of negotiations
22     between the two sides.
23           70.    Plaintiff’s agent was further advised that Elizabeth Raposo, the President of
24     Productions of Paramount, liked the “Breakfast at Tiffany’s” project, that there was a
25     screenplay at Paramount that Paramount executives liked, and that Paramount intended
26     to sell the project to a streaming platform.
27           71.    Paramount’s business affairs attorneys advised Plaintiff’s agent that
28     Plaintiff would have to finish the negotiations with Paramount’s features department, but
                                                – 16 –
                                                                                First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 17 of 19 Page ID #:759



 1     that he had advised the features department how much time and effort both sides had
 2     devoted to the negotiations, and how far “down the line” the parties had gone.
 3           72.    Notwithstanding the foregoing, Plaintiff’s agent received a call from
 4     another business affairs attorney soon after that exchange, wherein the attorney advised
 5     Plaintiff’s agent that they had reviewed the documents concerning the project, and that it
 6     was clear that the feature film rights (and all other rights) in Capote’s Work were
 7     Paramount’s.
 8           73.    Suddenly, Paramount terminated all discussions with Plaintiff, and took the
 9     erroneous position that Paramount had the unfettered and perpetual right to produce (or
10     not produce) a feature film based on Capote’s Work, to the exclusion of Plaintiff and all
11     others, notwithstanding Paramount’s complete inaction for decades since exercising an
12     option for the project in 1994, and notwithstanding the August 14, 2003 reversion (to
13     Plaintiff) of all rights, other than rights in the Original Picture as alleged hereinabove1.
14

15                                   FIRST CLAIM FOR RELIEF
16                        (For Declaratory Relief - Against All Defendants)
17           74.    Plaintiff adopts, realleges, and by this reference incorporates, Paragraph 1
18     through 76, inclusive, hereinabove.
19           75.    An actual controversy has arisen between Plaintiff and Defendants, and
20     each of them, in that Plaintiff contends, and Defendant denies, that Defendants have no
21     right to exploit Capote’s Work in any manner other than through the continued
22     exploitation of the Original Picture.
23

24
             1
               Paramount claims that the only way that there could have been an Additional
25
       Option Period, so that the reversion would be triggered by Paramount’s failure to
26     produce the new feature film was if it had not already exercised another option.
       However, if Paramount had not exercised an option, it would have had no right to
27
       produce a new film in the first place, and the reversion (based upon Paramount’s
28     failure to produce the new film) would make no sense whatsoever.
                                                – 17 –
                                                                                  First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 18 of 19 Page ID #:760



 1           76.     Plaintiff desires a judicial determination that:
 2                   (a)   Plaintiff owns all rights, title, and interest in and to Capote’s Work;
 3                   (b)   Those rights have not been sold, assigned, or otherwise transferred to
 4     Defendants, or any of them; and
 5                   (c)   Defendants have no present or future rights to sell, distribute, license,
 6     or otherwise exploit Capote’s Work, or any portions or derivative works thereof, other
 7     than the continued distribution of the Original Picture.
 8

 9           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them,
10     as follows:
11

12     AS TO THE FIRST CLAIM FOR RELIEF:
13           1.      For a judicial determination that:
14                   (a)   Plaintiff owns all rights, title, and interest in and to Capote’s Work;
15                   (b)   Those rights have not been sold, assigned, or otherwise transferred to
16     Defendants, or any of them; and
17                   (c)   Defendants have no present or future rights to sell, distribute, license,
18     or otherwise exploit Capote’s Work, other than the continued distribution of the Original
19     Picture.
20     ///
21     ///
22     ///
23     ///
24     ///
25     ///
26     ///
27     ///
28     ///
                                                 – 18 –
                                                                                 First Amended Complaint
     Case 2:20-cv-11470-SB-JPR Document 23 Filed 02/26/21 Page 19 of 19 Page ID #:761



 1     AS TO ALL CLAIMS FOR RELIEF:
 2          2.    For costs of suit herein incurred; and
 3          3.    For such other and further relief as the Court deems just and proper.
 4

 5     DATED: February 26, 2021                Edwin F. McPherson
                                               Pierre B. Pine
 6                                             McPHERSON LLP
 7

 8                                              By: /s/ Edwin F. McPherson
                                                       EDWIN F. McPHERSON
 9                                                     Attorneys for Plaintiff ALAN U.
                                                       SCHWARTZ, TRUSTEE OF THE
10                                                     TRUST UNDER ARTICLE
                                                       THREE OF THE LAST WILL
11                                                     AND TESTAMENT OF
                                                       TRUMAN CAPOTE DATED
12                                                     MAY 4, 1981
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             – 19 –
                                                                             First Amended Complaint
